Title: From John Adams to Samuel Ringgold, 25 June 1798
From: Adams, John
To: Ringgold, Samuel



To the Volunteer Troop of horse, called the Federal Blues of Washington County in the State of Maryland.GentlemenPhilaa. June 25th 1798



your address to the President, Senate, and house of Representatives of the United States, has been presented to me, by your representative in Congress Mr: Baer.
your opinion of the Sincerity of the Executive authority in its endeavours to preserve peace, is as well founded, as that of the impropriety of the Conduct of the Executive directory of France towards our Envoys—
your determination to support with your lives and fortunes all Such constitutional measures as the Goverment of the United States, Shall in their wisdom adopt, does you honor

John Adams